                Case 2:18-cv-00531-BSJ Document 7 Filed 10/12/18 Page 1 of 3



Christopher B. Snow (8858)
Shaunda L. McNeill (14468)
CLYDE SNOW & SESSIONS
201 South Main Street, 13th Floor
Salt Lake City, Utah 84111-2516
Telephone: 801.322.2516
cbs@clydesnow.com
slm@clydesnow.com
Attorneys for Defendant Alpine Securities Corporation


                           IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


  EMILY NANCE,
                                                           STIPULATED MOTION FOR
                            Plaintiff,                  EXTENSION OF TIME TO ANSWER
                                                          OR OTHERWISE RESPOND TO
  v.                                                       PLAINTIFF’S COMPLAINT

  ALPINE SECURITIES CORPORATION,

                            Defendant.                           Case No. 2:18-cv-00531

                                                                  Judge Bruce S. Jenkins



         Defendant Alpine Securities Corporation (“Alpine”) and Plaintiff Emily Nance (“Nance”),

by and through their counsel of record, hereby stipulate and jointly move the Court for an order

extending Alpine’s deadline to answer or otherwise respond to the Complaint filed in this action.

         1.        Plaintiffs filed the Complaint in this action on July 5, 2018 and served process on

Alpine on September 21, 2018.

         2.        Alpine currently has until October 12, 2018 to answer or otherwise respond to the

Complaint.




{01420166-1 }
                Case 2:18-cv-00531-BSJ Document 7 Filed 10/12/18 Page 2 of 3



         3.        Alpine requires additional time to fully assess the allegations in the Complaint and

the parties mutually agree to an extension to October 26, 2018 to answer or otherwise respond to

the Complaint.

         4.        The extension of time will not prejudice any party.

         Based on the foregoing, the parties jointly move the Court for an order extending the time

for Alpine to answer or otherwise respond to the Complaint until October 26, 2018. A proposed

order is filed and served herewith.



         DATED this 12th day of October, 2018.

                                                 CLYDE SNOW & SESSIONS, P.C.

                                                 /s/
                                                 Christopher B. Snow
                                                 Shaunda L. McNeill
                                                 Attorneys for Defendant

         DATED this 12th day of October, 2018.



                                                 /s/ David J. Holdsworth
                                                 David J. Holdsworth
                                                 Attorney for Plaintiff
                                                 Electronically signed with permission




{01420166-1 }
                Case 2:18-cv-00531-BSJ Document 7 Filed 10/12/18 Page 3 of 3



                                  CERTIFICATE OF SERVICE



        I hereby certify that on the 12th day of October 2018, I caused a true and correct copy of
the foregoing STIPULATED MOTION FOR EXTENSION OF TIME TO ANSWER OR
OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT to be served via the Court’s
CM/ECF filing system upon the addressee(s) listed below:

                   David J. Holdsworth
                   9125 South Monroe Plaza Way, Suite C
                   Sandy, UT 84070
                   david_holdsworth@hotmail.com
                   Attorney for Plaintiff



                                                     /s/
                                                     Legal Secretary




{01420166-1 }
